Case 3:21-ap-03001-MFW Doc 1-7 Filed 07/20/21 Entered 07/20/21 12:07:04   Desc
                Exhibit Exhibit 7 JJP Affidavit 4/19/2012 Page 1 of 3



          UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION



                                COMPLAINT

     FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
      CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                                EXHIBIT 7

                 Mr. Prosser’s April 19, 2012, Affidavit
Case 3:21-ap-03001-MFW
        Case: 1:12-cv-00042DocDocument
                                1-7 Filed #:07/20/21
                                             1-16 Filed:Entered 07/20/21
                                                          04/20/12  Page12:07:04
                                                                         1 of 2    Desc
                Exhibit Exhibit 7 JJP Affidavit 4/19/2012 Page 2 of 3
Case 3:21-ap-03001-MFW
        Case: 1:12-cv-00042DocDocument
                                1-7 Filed #:07/20/21
                                             1-16 Filed:Entered 07/20/21
                                                          04/20/12  Page12:07:04
                                                                         2 of 2    Desc
                Exhibit Exhibit 7 JJP Affidavit 4/19/2012 Page 3 of 3
